DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 24, 2022 has been considered.

Claim Objections

Claims 1, 2, 8, and 9 are objected to because of the following informalities:
Claims 1, 8, and 9, “an amplitude of pressure oscillations” (claim 1, lines 14-
15; claims 8, 9, lines 13-14) should be -- the amplitude of pressure oscillations --.
Claim 2, “calculate the fatigue cycle based on the measurement data and a 
simulation of a water pipe network” (lines 5-6) is redundant since the limitation has already been recited in claim 1 (see claim 1, lines 8-9).
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 9, “a simulation parameter is changed … based on … a cycle number counting result of fatigue at a measurement position nearby” is not disclosed in the original disclosure.
For instance, the original specification discloses “the fatigue cycle analyzing unit 12 calculates a fatigue cycle from pressure oscillations acquired by a simulation, and a measured waveform input from the waveform input unit 15” (paragraph 0030, lines 1-3). Thus, paragraph 0030 discloses that the calculation of fatigue cycle is based on a simulation parameter (i.e., pressure oscillations acquired by a simulation) rather than the simulation parameter being based on the fatigue cycle. 
Claims 1, 8, and 9, “a simulation parameter is changed by … calculating an amplitude of pressure oscillations of the pipeline at a position other than the measurement position” is not disclosed in the original disclosure.

Claims 1, 8, and 9, “a simulation parameter is changed by … calculating a number of repetitions of stress fluctuations of the pipeline at a position other than the measurement position” is not disclosed in the original disclosure.
For instance, the original specification discloses “a step of calculating, based on pressure oscillations acquired by the simulation and a measured waveform by pressure measurement, a stress and the number of repetitions of stress fluctuations being generated in a pipeline constituting the pipeline facility” (paragraph 0014, lines -8). Paragraph 0014 discloses calculating the stress and the number of repetitions of stress fluctuations based on the simulation parameter (pressure oscillations acquired by the simulation) rather than the simulation parameter being based on the calculation of the stress and the number of repetitions of stress fluctuations being generated in a pipeline constituting the pipeline facility.

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8, and 9, the claims recite a simulation parameter is changed … based on an amplitude of pressure oscillations of the pipeline acquired by the simulation and a cycle number counting result of fatigue at a measurement position nearby. The claims further recite the simulation parameter is changed by calculating an amplitude of pressure oscillations of the pipeline at a position other than the measurement position and a number of repetitions of stress fluctuations of the pipeline at a position other than the measurement position. However, the calculations of the amplitude of pressure oscillations and the calculations of the number of repetitions of stress fluctuations of the pipeline do not require a cycle number counting result of fatigue at a measurement position. Thus, the recitation of “a simulation parameter is changed … based on … a cycle number counting result of fatigue at a measurement position is indefinite.

Claims 1, 8, and 9, in the recitation of “a simulation parameter is changed by … calculating an amplitude of pressure oscillations of the pipeline at a position other than the measurement position and a number of repetitions of stress fluctuations of the pipeline at a position other than the measurement position”, “an amplitude of pressure calculations of parameters (an amplitude of pressure oscillations of the pipeline… and a number of repetitions of stress fluctuations of the pipeline …) cannot change/affect another parameter (simulation parameter).

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 8, and 9 recite an abstract idea of 
“calculate a fatigue cycle of the pipeline from a simulation result of the pressure oscillations and measurement data of a pressure” (mathematical concept), “calculate an index indicating a failure risk of the pipeline from the fatigue cycle analyzed” (mathematical concept), “calculating an amplitude of pressure oscillations of the pipeline at a position other than the measurement position and a number of repetitions of stress fluctuations of the pipeline at a position other than the measurement position” (mathematical concept).


	Prior Art Note

Claims 1-9 do not have prior art rejections.
The combination as claimed wherein a pipeline diagnosing device and method 
comprising during the simulation a simulation parameter is changed by, based on an amplitude of pressure oscillations of the pipeline acquired by the simulation and a cycle number counting result of fatigue at a measurement position nearby, calculating an amplitude of pressure oscillations of the pipeline at a position other than the measurement position and a number of repetitions of stress fluctuations of the pipeline at a position other than the measurement position (claims 1, 8, 9) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s arguments and amendments have been considered but are traversed in view of the new grounds of rejections. Amended claims 1-9 are rejected under 35 USC 112, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusumoto et al. (US 2019/0154637) discloses “acquir[ing] information relating to degradation of a pipe on the basis of information that can be acquired using a simple method. The analysis device according to one embodiment is provided with: a determining unit for determining whether or not the accuracy of a pipe network model based on information that includes a parameter that changes in value in accordance with degradation of a pipe satisfies a predetermined criterion; and a derivation unit for deriving information relating to degradation of the pipe, based on the parameter, if the accuracy satisfies the predetermined criterion” (Abstract). However, Kusumoto et al. does not disclose calculating an amplitude of pressure oscillations of the pipeline at a position other than the measurement position and a number of repetitions of stress fluctuations of the pipeline at a position other than the measurement position.
Kusumoto (WO 2018/179691) discloses “a piping diagnostic device 10, comprising: a simulation execution unit 11 which, on the basis of piping information which identifies a configuration of a piping facility to be diagnosed, executes a simulation of an oscillation of pressure within the piping which configures the piping facility; and a stress analysis unit 12 which, on the basis of the pressure oscillation which has been obtained through the simulation, calculates a stress which arises in the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 6, 2022